                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     CV 16-1569-DMG (RAOx)                                    Date     February 26, 2020

Title Isaac Haber v. Darren R. Jamison, et al.                                       Page     1 of 2

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASE SHOULD
             NOT BE DISMISSED FOR LACK OF PROSECUTION [38]

        This is a shareholder derivative action that has been related to another case, In re
Capstone Turbine Corp. Securities Litigation, Case No. 2:15-cv-08914-DMG-RAO (“Capstone
Securities Litigation”).

        In its March 13, 2018 Order [Doc. # 38] and in response to the parties’ March 9, 2018
stipulation [Doc. # 37], this Court stayed these proceedings

        until the earlier of (i) the close of fact discovery in the [Capstone Securities
        Litigation] Securities Action, or (ii) the deadline for appealing a dismissal of the
        Securities Action with prejudice . . . .

        Within thirty (30) days after either the close of fact discovery in the Securities
        Actions, or the deadline for appealing a dismissal of the Securities Action with
        prejudice (whichever occurs first), the Parties in this Action will meet and confer
        in good faith to determine a schedule for the Action going forward, and will
        submit a proposed scheduling stipulation for this Court’s review and approval.

        [Doc. # 38 at 2.]

       Fact discovery in the Capstone Securities Litigation closed on April 26, 2019 [see CV
15-8914, Doc. # 100-1] and the case was closed on November 15, 2019 following a class action
settlement. [See CV 15-8914, Doc. # 134.]

    No relevant further action has since been taken in this action. Accordingly, Plaintiffs are
ORDERED TO SHOW CAUSE why this case should not be dismissed for lack of prosecution.


CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 16-1569-DMG (RAOx)                                   Date     February 26, 2020

Title Isaac Haber v. Darren R. Jamison, et al.                                     Page     2 of 2

       By no later than March 12, 2020, Plaintiffs shall file a response indicating whether they
intend to continue to pursue any claims raised this action and, if so, Plaintiffs shall propose a
schedule for further proceedings.

       Plaintiffs’ failure to file a response by the above-indicated date shall result in the
dismissal of this action with prejudice for lack of prosecution.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
